Citation Nr: 1427832	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-22 973	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The appellant testified at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing has been associated with the claims file.

The Board has recharacterized the Veteran's claim of service connection for PTSD and anxiety as a claim of service connection for an acquired psychiatric disorder, to include PTSD anxiety.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On May 1, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claim of service connection for prostate cancer is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the Veteran's claim of service connection for prostate cancer have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn his appeal with regard to his claim of service connection for prostate cancer and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning this issue and it is dismissed.


ORDER

The appeal concerning the Veteran's entitlement to service connection for prostate cancer is dismissed.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claim of service connection for an acquired psychiatric disorder is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

First, an October 2010 Social Security Administration (SSA) inquiry indicates that the Veteran is in receipt of benefits from the SSA, but SSA records have not been associated with the file.  VA's duty to assist the Veteran in the development of his claim includes making a reasonable effort to acquire a copy of any decisions issued by the SSA with regard to disability benefits and the supporting medical documents on which any such decisions were based.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, VA must obtain the Veteran's SSA records.

Second, the Veteran asserts that the stressor that triggered his claimed PTSD is an incident in which he witnessed a violent riot that marked the anniversary of a previous riot in Panama, where he was stationed.  The Board notes that the Veteran is competent to report on that of which he has personal knowledge and finds his account credible as his service records indicate that he served aboard a vessel stationed in the Panama Canal Zone from September 1967 to September 1969 and Internet searches of the history of the area where he served indicate that his service overlapped with the anniversary of a Panamanian riot that occurred on January 6, 1964.  See Layno v. Brown, 6 Vet. Ap. 465, 470 (1994); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

Notwithstanding the Veteran's competent and credible report of that event being an in-service stressor, the record is unclear with regard to whether the Veteran currently has PTSD that has been attributed to this specific claimed stressor, as a PTSD assessment conducted by VA in March 2010 indicates that the following traumatic events contributed to the Veteran's PTSD: a violent in-service bar fight in Portugal, being thrown overboard while he was stationed off the shore of Brazil, and a violent postservice altercation with his wife.  Notably, however, the reporting clinician did not offer any analysis concerning these stressors, and VA has not asked the Veteran for additional information regarding these specific stressors or assisted him in corroborating them.  On remand, this development should be made.

The third issue is a related matter-review of the record reveals that VA has not provided an examination with regard to the Veteran's claim for a psychiatric disorder.  The Board finds therefore that VA should schedule the Veteran for an examination to assess the nature of the Veteran's psychiatric disability and obtain a definitive opinion concerning whether the Veteran has PTSD that may be attributed to an in-service stressor.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the most recent VA treatment records in the Veteran's file are dated April 2010.  On remand, all pertinent, outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request that it provide an electronic (or if unavailable, paper) copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's claim for SSA benefits.  Once obtained, associate these records with the claims file.  If the records are not available, include a note to that effect in the Veteran's claims file.

2.  Request that the Veteran provide additional information concerning his stressors as they relate to his service in and around Portugal and Brazil, and assist the Veteran by obtaining information concerning the dates of the Veteran's service in these areas as well conducting any other development deemed necessary to corroborate his accounts.

VA should also notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge and/or were contemporaneously informed of his symptomatology or stressors that contributed to his claimed disability, to include during or after any period of service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain and associate with the Veteran's file VA treatment records dated from April 2010.  All development efforts should be documented and obtained records should be associated with the file.  Any negative responses should be associated with the file.

4.  Obtain authorization for, and associate with the Veteran's file, any available additional records of any treatment identified by the Veteran as being relevant to his claimed disability.

5.  After associating any records obtained by way of the above development, schedule the Veteran for a VA psychiatric examination to determine the nature, etiology, and onset of any identified psychiatric disorder, to include PTSD and anxiety.  All findings and conclusions should be supported with a complete rationale and set forth in a legible report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file should be made available to the examiner and review of the file should be noted in the requested report.

Specifically, the examiner is requested to offer an opinion as to the etiology and/or onset of any diagnosed psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded.  The examiner must opine as to whether it is at least as likely as not that any psychiatric disorder found to be present was incurred in or aggravated by service, or is otherwise related to service.  

6.  Then readjudicate the claim.  If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


